             Case 4:20-mj-71166-MRGD Document 9 Filed 04/21/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division
                                                                         FILED
 4 JONATHAN U. LEE (CABN 148792)
   Assistant United States Attorney                                        Apr 21 2021
 5                                                                       SUSANY. SOONG
          1301 Clay Street, Suite 340S                              CLERK, U.S. DISTRICT COURT
 6        Oakland, California 94612                              NORTHERN DISTRICT OF CALIFORNIA
          Telephone: (510) 637-3680                                          OAKLAND
 7        FAX: (510) 637-3724
          Jonathan.Lee@usdoj.gov
 8

 9 Attorneys for the United States of America
10                                UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12                                       OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                    ) No. 4:20-mj-71166-MAG
                                                )
14          Plaintiff,                          ) STIPULATION AND [PROPOSED]
                                                ) ORDER TO CONTINUE PRELIMINARY
15     v.                                       ) HEARING, EXCLUDE TIME UNDER THE
                                                ) SPEEDY TRIAL ACT, AND WAIVE TIME
16 KEVIN SCOTT SHIPLEY,                         )
                                                ) UNDER RULE 5.1 FROM APRIL 22, 2021
17          Defendant.                          ) THROUGH MAY 21, 2021
                                                )
18                                              )

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND PROPOSED ORDER
     CR 4:20-mj-71166-MAG                       1
              Case 4:20-mj-71166-MRGD Document 9 Filed 04/21/21 Page 2 of 3




 1                                               STIPULATION

 2          The parties through counsel of record stipulate as follows: (1) to continue the preliminary

 3 hearing to May 21, 2021 to facilitate ongoing discussions; (2) to exclude time under the Speedy Trial

 4 Act from April 22, 2021 to May 21, 2021 because the ends of justice served by the continuance

 5 outweigh the best interest of the public and the defendant in a speedy trial (See 18 U.S.C. §

 6 3161(h)(7)(A)); (3) to waive time under Rule 5.1, from April 22, 2021 to May 21, 2021; and (4) to

 7 confirm the conditions of release in this district.

 8          The parties base the exclusion and waiver above on the following: Failure to grant a continuance

 9 would unreasonably deny the defendant the reasonable time necessary for effective preparation, taking
10 into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv). With the consent of the

11 defendant, and taking into account the public interest in the prompt disposition of criminal cases, the

12 parties jointly request that the court set the preliminary hearing for May 21, 2021 at 1:00 p.m. and find

13 good cause for extending the time limits for a preliminary hearing under Federal Rule of Criminal

14 Procedure 5.1 and for extending the 30-day time period for an indictment under the Speedy Trial Act

15 (based on the exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

16          IT IS SO STIPULATED.
17 DATED: April 21, 2021                                            /s/                    ___
                                                             JONATHAN U. LEE
18                                                           Assistant United States Attorney

19
     DATED: April 21, 2021                                         /s/                  ___
20                                                           GRAHAM ARCHER
                                                             Counsel for Defendant SHIPLEY
21

22

23

24

25

26

27

28
     STIPULATION AND PROPOSED ORDER
     CR 4:20-mj-71166-MAG                                2
             Case 4:20-mj-71166-MRGD Document 9 Filed 04/21/21 Page 3 of 3




 1                                          (PROPOSED) ORDER

 2          Based on the reasons provided in the stipulation of the parties above, the Court hereby finds that

 3 for adequate preparation of the case by defense counsel and in the interest of justice, pursuant to 18

 4 U.S.C. sections 3161(h)(7)(A) and (B)(iv), an exclusion of time is warranted under the Speedy Trial Act.

 5 Based on these findings, IT IS HEREBY ORDERED THAT time is excluded from April 22, 2021 to

 6 May 21, 2021.

 7          Furthermore, with the consent of the defendant, and taking into account the public interest in the

 8 prompt disposition of criminal cases, the court sets the preliminary hearing for May 21, 2021 at 1:00

 9 p.m., based on the parties’ showing of good cause to waive time under Rule 5.1, from April 22, 2021 to
10 May 21, 2021, and finds good cause for extending the time limits for a preliminary hearing under

11 Federal Rule of Criminal Procedure 5.1 and for extending the 30-day time period for an indictment

12 under the Speedy Trial Act (based on the exclusions set forth above). See Fed. R. Crim. P. 5.1; 18

13 U.S.C. § 3161(b). Accordingly, IT IS HEREBY ORDERED THAT the waiver of time under Rule 5.1 is

14 effective from April 22, 2021 to May 21, 2021.

15          IT IS SO ORDERED.
16
     DATED: April __,
                   212021                         _______________________________
17                                                HON. ROBERT M. ILLMAN
                                                  United States Magistrate Judge
18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND PROPOSED ORDER
     CR 4:20-mj-71166-MAG                            3
